Citation Nr: 1444791	
Decision Date: 10/08/14    Archive Date: 10/16/14

DOCKET NO.  12-10 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for the cause of the veteran's death.


ATTORNEY FOR THE BOARD

K. Hudson, Counsel









INTRODUCTION

The Veteran had active service from January 1942 to January 1947.  In addition, while in the reserves, he served on active duty from October 28, 1962, to December 13, 1962.  He died in March 2010, and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of August 2010.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

According to the death certificate, the Veteran died in March 2010, at the age of 87 years, of pulmonary fibrosis.  The appellant contends that the Veteran developed psoriasis in service, and that he was treated for this condition with the medication methotrexate for many years.  She maintains that the medication caused him to develop pulmonary fibrosis, which caused his death.  She also contends that the Veteran's nervous condition, service-connected as posttraumatic stress disorder (PTSD), also caused or aggravated the psoriasis.  

There is conflicting information as to the presence of psoriasis during service.  Service treatment records do not show any skin conditions during service.  The contemporaneous evidence first shows psoriasis in a record of C. Knight, M.D., dated in February 1950, which was 3 years after service.  This date is reinforced by a March 1967 annual flight examination, in which the Veteran reported a 17-year history of psoriasis.  Psoriasis was subsequently noted on every annual flight examination from June 1952 to February 1971, when the Veteran was in the reserves.  No history was obtained, except the brief history noted in March 1967.  

Evidence of the presence of psoriasis beginning during service includes the Veteran's statement, in his original compensation claim filed in May 1951, that he had been treated for a skin condition some time from August 1944 to October 1944.  In addition, a May 1951 medical statement from a private doctor indicated that the Veteran's psoriasis became severe in 1947.  Finally, the appellant, who was married to the Veteran in July 1945, stated in her substantive appeal that during service, the Veteran began exhibiting small patches of psoriasis.  In a later statement dated in May 2012, she stated that the psoriasis symptoms began shortly after the Veteran's in-service airplane crash into the ocean.  This is consistent with the Veteran's May 1951 statement of a skin condition between August 1944 and October 1944; the airplane crash was in May 1944, and he was in a non-flying status after that until January 1945, due to symptoms associated with the incident including fear of overwater flying.  

However, even if it is determined that psoriasis was present in service, there is still insufficient evidence of record to associate it with the pulmonary fibrosis which caused the Veteran's death.  The separation examination in November 1946 revealed a normal chest X-ray, and chest X-rays obtained in connection with numerous flight examinations during his reserve service were also normal.  After the Veteran's retirement from the reserves, he was treated at an Air Force Base as a retiree, and those records include a report of a chest X-ray showing the lungs to be clear in June 1987.  

A chest X-ray in September 1991 revealed minimal discoid atelectasis or scarring in the left mid-lung.  However, that and the death certificate attributing the cause of death of pulmonary fibrosis constitute the only evidence of a lung condition.  Moreover, pulmonary fibrosis may be due to a number of factors, and VA records dated in April 2004 show a history of asbestos exposure.  However, that record also noted that due to the Veteran's chronic methotrexate treatment, he should be monitored with chest X-rays and liver function tests.  This and the internet information submitted by the appellant, indicating that pulmonary fibrosis is a possible side effect of treatment with methotrexate, are sufficient to warrant additional development, including a medical opinion.  

Specifically, the file contains VA treatment records dated from April 2003 to October 2004, which show that the Veteran received treatment for psoriasis primarily from a private doctor.  In addition, according to the rating decision and statement of the case, the RO had reviewed VA treatment records dated from August 2009 to April [sic] 2010, but such records were associated with neither the paper nor the electronic claims files.  Finally, according to the death certificate, the Veteran's death occurred during a private hospitalization in Midwest Regional Medical Center, and the records of the Veteran's terminal hospitalization should be obtained.  

After additional records have been received, the claims files should be reviewed by a physician for an opinion as to the cause of the Veteran's death.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records from the Oklahoma City VAMC showing the Veteran's treatment and evaluations from October 2004 to March 2010, to specifically include records pertaining to psoriasis, a lung condition, including pulmonary fibrosis, and/or PTSD.  The reports of all X-rays or other radiographic studies of the chest/lungs taken during this period should be obtained, as well as a list of medications prescribed.  


	(CONTINUED ON NEXT PAGE)


2.  Ask the appellant to complete and return a VA Form 21-4142 for each medical provider, other than the VA providers, with respect to the following treatment:

*  All treatment for pulmonary fibrosis, at any time;
*  Treatment for psoriasis from October 2004 until March 2010, in particular, records showing his treatment with methotrexate;
*  All records of the hospitalization in Midwest Regional Medical Center, which ended in the Veteran's death in March 2010.

All legally required attempts to obtain any records adequately identified must be made, and the responses included in the claims file.

3.  Thereafter, forward the claims file to an appropriate physician for an opinion as to the following:

*  Is it at least as likely as not (50 percent or greater probability) that psoriasis, in particular, treatment for psoriasis with the medication methotrexate, caused or permanently worsened the pulmonary fibrosis which caused the Veteran's death?  For purposes of presenting this opinion, the examiner should accept the history that the Veteran had experienced the symptoms of psoriasis since 1944.

*  Is it at least as likely as not (50 percent or greater probability) that psoriasis, or treatment therefore, contributed to or hastened the Veteran's death?  For purposes of presenting this opinion, the examiner should accept the history that the Veteran had experienced the symptoms of psoriasis since 1944.

*  Is it at least as likely as not (50 percent or greater probability) that service-connected PTSD permanently worsened the psoriasis, or contributed to or hastened the Veteran's death?

The claims file must be available to the physician in conjunction with the examination, and a rationale (explanation) for each conclusion must be provided.  

4.  After completion of the above development, the issue of entitlement to service connection for the cause of the veteran's death should be readjudicated. If the determination remains adverse to the appellant, she and her representative should be furnished with a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



